Title: To Benjamin Franklin from Jean-Jacques Bachelier, with William Temple Franklin’s Note for a Reply, 3 March 1783
From: Bachelier, Jean-Jacques,Franklin, William Temple
To: Franklin, Benjamin



MonsieurParis 3. mars 1783
Il y a longtems que je désire vous faire mon compliment sur la paix qui vient d’etre Signée entre L’Europe Et L’amerique, J’ai même a ce Sujet des observations qui peuvent vous intéresser. Comme Made. Bachelier désire autant que moy, vous faire Son compliment, nous nous proposons de vous demander a diner le jour qui vous conviendra le mieux de Vendredy ou de samedy prochain.
J’attends L’honneur de votre réponse et suis avec Respect Monsieur Votre très humble et très obeissant Serviteur
BachelierDirecteur de l’Ecole Royale De Dessin rue des Cordeliers.


Notation in William Temple Franklin’s hand: M. Franklin est bien faché que des Affaires et des Engagements l’empechent de recevoir a Diner Vendredy ou samedy Mr. et Me Bachellier.
Il a l’honneur de leur proposer Dimanche ou Mercredy de la semaine prochaine,—il desire beaucoup que l’un de ces deux Jours puissent leur convenir, qu’il regrette d’avoir si longtems èté privé de les voir.
Il attend leur descision pour l’un de ce deux Jours avec bien de l’Impatience. M. Franklin le fils se reunis a M. son Pere pour assurer Mr et Me. Bachellier de leur sincere et respectueux Attachement.
  Passy le 5 Mars 1782

 
Notation: Bachelier Paris 3 Mars 1783
